1292 -/5
                                 ELECTRONIC RECORD




                                                                  46.03 (Unlawful possession of
COA#       01-14-00857-CR                         OFFENSE: firearm by a felon)

           Jesse Dimas Alvarado v. The State
STYLE:     ofTexas                                COUNTY:         Harris

COA DISPOSITION:       AFFIRM                     TRIAL COURT:    185th District Court


DATE: 07/16/15                     Publish: NO    TC CASE #:      1410607




                         IN THE COURT OF CRIMINAL APPEALS


          Jesse Dimas Alvarado v. Th e State of
STYLE:    Texas
                                                                         /a*2-/T
         APPELLAHT^S                  Petition         CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

           R&fofQ>                                     JUDGE:

DATE:       // lft/&/r                                 SIGNED:                           PC:

JUDGE:      -VJU CUju&Z-                               PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD